Citation Nr: 1016347	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-38 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.  The Veteran appeared and testified before a 
Veterans Law Judge in August 2006. A transcript is of record.  
That judge is no longer employed by the Board.

In a January 2007 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a back 
disability.

The Veteran subsequently appealed the January 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, in January 2008, vacated the Board's 
decision.  Thereafter, in April 2009, the case was remanded 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The law requires that the Veterans Law Judge (VLJ) who 
conducted a hearing shall participate in making the final 
determination of the claim.  38 U.S.C.A. § 7107(c) (West 
2002); 38 C.F.R. § 20.707 (2009).  The VLJ who conducted the 
August 2006 Board hearing is retired and no longer employed 
at the Board.  By an April 12, 2010 letter, the Veteran was 
provided the opportunity to request another Board hearing.  
In the April 2010 letter, the Veteran was also advised that 
if he did not respond within 30 days, the Board would assume 
that he did not want an additional hearing.  On April 19, 
2010, the Veteran responded, requesting another hearing 
before a VLJ at the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to 
schedule the Veteran for a hearing before 
a Veterans Law Judge at the RO in 
Philadelphia, Pennsylvania in accordance 
with applicable procedures.  A copy of 
the notice provided to the Veteran (and 
his appointed representative) of the 
scheduled hearing should be placed in the 
claims folder.  If the Veteran ultimately 
decides not to wait for a hearing, he 
should withdraw the hearing request in 
writing to the RO.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

